             Case 2:19-cv-00568-RSL Document 27 Filed 03/18/20 Page 1 of 3




                                                          THE HONORABLE ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     SANDRA K. LONG, a single individual,
10                                                     No. 2:19-cv-00568 RSL
                                   Plaintiff,
11                                                     STIPULATED JOINT MOTION AND
            v.                                         ORDER FOR CONTINUANCE OF
12                                                     DISCOVERY DEADLINE
     USAA CASUALTY INSURANCE
13   COMPANY, DOES I-X,
14                                 Defendants.
15
                                            I. STIPULATION
16
            COME NOW Plaintiff Sandra K. Long and Defendant USAA Casualty Insurance
17
     Company (“USAA”), by and through their counsel of record, and hereby make this stipulated joint
18
     motion that the discovery cutoff deadline be continued from April 5, 2020 to June 30, 2020. No
19
     other deadlines shall be impacted by this continuation of the discovery cutoff.
20
             The Court may modify the discovery cutoff deadline “for good cause.” LCR 16(b)(4).
21
     Good cause exists here. First, the parties have been working cooperatively to schedule the
22
     depositions of two corporate witnesses located in San Antonio, Texas. The parties have finally
23
     been able to coordinate the schedules of counsel and the witnesses and set these depositions for
24
     April 8 and 9, 2020—after the discovery cutoff. Second, the coronavirus pandemic has presented
25

      STIPULATED JOINT MOTION AND ORDER FOR                                       CORR CRONIN LLP
                                                                            1001 Fourth Avenue, Suite 3900
      CONTINUANCE OF DISCOVERY DEADLINE – 1                                 Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
             Case 2:19-cv-00568-RSL Document 27 Filed 03/18/20 Page 2 of 3




 1   additional and unexpected challenges to the parties’ ability to complete discovery by April 5,

 2   2020. For instance, the parties are working to schedule Plaintiff’s deposition and had initially set

 3   her deposition for March 19, 2020. However, Plaintiff is at a higher risk for complications arising

 4   from COVID-19 and is taking necessary precautions of self-isolation to avoid contracting the

 5   coronavirus. Similarly, government and public health officials have ordered individuals in this

 6   state and across the country to practice social distancing and/or self-isolate to slow the spread of

 7   the coronavirus. Holding additional depositions during this pandemic may put counsel, the

 8   parties, witnesses, and court reporters at unnecessary risk for contracting and/or spreading the

 9   coronavirus.

10          For the foregoing reasons, the parties agree to and request a continuance of the discovery

11   deadline from April 5, 2020 to June 30, 2020. This continuance will not affect any other deadlines

12   and will allow the parties to complete discovery well ahead of the August 3, 2020 trial date.

13
      CORR CRONIN LLP                                     ROBERT D. BOHM, P.L.L.C.
14
      s/ Victoria E. Ainsworth                            s/ Robert D. Bohm (per email authorization)
15    Blake Marks-Dias, WSBA No. 28169                    Robert D. Bohm, WSBA No. 42703
16    Victoria E. Ainsworth, WSBA No. 49677               PO Box 25536
      1001 Fourth Avenue, Suite 3900                      Federal Way, WA 98093
17    Seattle, WA 98154                                   (206) 463-6767 Phone
      (206) 625-8600 Phone                                Email: rdbohm@premisesinjurylaw.com
18    E-mail: bmarksdias@corrcronin.com                   Attorneys for Plaintiff
               tainsworth@corrcronin.com
19    Attorneys for Defendant USAA Casualty
      Insurance Company                                   POLI, MOON & ZANE, PLLC
20
                                                          s/ Michael Poli (per email authorization)
21
                                                          Michael Poli, WSBA No. 54631
22                                                        2999 N. 44th Street, Suite 325
                                                          Phoenix, Arizona 85018
23                                                        602-857-8180 Phone
                                                          Email: mpoli@pmzlaw.com
24                                                        Attorneys for Plaintiff (admitted pro hac
                                                          vice)
25

      STIPULATED JOINT MOTION AND ORDER FOR                                        CORR CRONIN LLP
                                                                             1001 Fourth Avenue, Suite 3900
      CONTINUANCE OF DISCOVERY DEADLINE – 2                                  Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
                Case 2:19-cv-00568-RSL Document 27 Filed 03/18/20 Page 3 of 3




 1                                            II. ORDER

 2             IT IS SO ORDERED that, for good cause shown, the parties may extend the discovery

 3    cutoff deadline to June 30, 2020. All other court deadlines provided in the December 5, 2019

 4    Amended Order Setting Trial Date and Related Dates shall remain in effect and unchanged.

 5

 6             DATED: March 19, 2020
 7

 8
                                                        HONORABLE ROBERT S. LASNIK
 9                                                      United States District Court Judge
10
      Presented by:
11
        CORR CRONIN LLP                                 ROBERT D. BOHM, P.L.L.C.
12
        s/ Victoria E. Ainsworth                        s/ Robert D. Bohm (per email authorization)
13
        Blake Marks-Dias, WSBA No. 28169                Robert D. Bohm, WSBA No. 42703
14      Victoria E. Ainsworth, WSBA No. 49677           PO Box 25536
        1001 Fourth Avenue, Suite 3900                  Federal Way, WA 98093
15      Seattle, WA 98154                               (206) 463-6767 Phone
        (206) 625-8600 Phone                            Email: rdbohm@premisesinjurylaw.com
16      E-mail: bmarksdias@corrcronin.com
                 tainsworth@corrcronin.com
17
        Attorneys for Defendant USAA Casualty           Attorneys for Plaintiff
18      Insurance Company
                                                        POLI, MOON & ZANE, PLLC
19
                                                        s/ Michael Poli (per email authorization)
20                                                      Michael Poli, WSBA No. 54631
                                                        2999 N. 44th Street, Suite 325
21                                                      Phoenix, Arizona 85018
                                                        602-857-8180 Phone
22
                                                        Email: mpoli@pmzlaw.com
23                                                      Attorneys for Plaintiff (admitted pro hac
                                                        vice)
24
25

        STIPULATED JOINT MOTION AND ORDER FOR                                    CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
        CONTINUANCE OF DISCOVERY DEADLINE – 3                              Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
                                                                                  Fax (206) 625-0900


     895 00024 kc181c08et
